Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-32 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claim 1-14 are drawn to a composition comprising a corticosteroid and pHLIP peptide, classified in C07K7/08 example.


Claims 15-23 and 29-31 are drawn to a method of inducing local immunosuppression, classified in A61P37/06.
*please note that claims 16-23 are dependent on claim 14.  However, it appears this is an inadvertent error and claims 16-23 should be dependent on claim 15 as claim 14 is not a method.  For restriction purposes, claims 16-23 will be grouped with claim 15 (invention 2), applicant should correct the claim dependency in response to this office action.

Claims 24-28 is drawn to a method of reducing inflammation in a subject, classified in A61P29/00.


Claims 32 is drawn to a method of treating cancer, classified in A61P35/00.


The inventions are distinct, each from the other because of the following reasons:
1 and 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention 1 is drawn to a peptide and invention 3 is drawn to a method of using the peptide for immunosuppression.   Invention 1 can be used in in vitro diagnostic assays and activity assays.
Inventions 1 and 3 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention 1 is drawn to a peptide and invention 3 is drawn to a method of using the peptide for reducing inflammation with specific disorders/conditions   Invention 1 can be used in in vitro diagnostic assays and activity assays.
Inventions 1 and 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention 1 is drawn to a peptide and invention 3 is drawn to a method of using the peptide for treating cancer.   Invention 1 can be used in in vitro diagnostic assays and activity assays.
Inventions 2-4 are directed to related compositions, however they are different methods of using the related composition. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct methods which have differing patient populations such as cancer patients (invention 4); patients in need of local immunosuppression (invention 2) and treatment of inflammation with specific conditions (invention 3). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of 

Election of Species
This application contains claims directed to the following patentably distinct species.  
List I: Corticosteroid: Applicant must elect as single species of Corticosteroid.

List II: Linker: Applicant must elect as single species of Linker.

List III: pHLIP peptide (Applicant is required to elect a single species of pHLIP peptide with sequence defined

List IV: Condition/Patient population with inflammation (Applicant is required to elect a single species condition, i.e. bleomycin induced inflammation, arthritis, dermatitis etc…)


The species are independent or distinct because each species possesses a distinct element not possessed by the other species as set forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, and subspecies if present, or a single grouping of patentably indistinct species from Lists I-IV for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, the following claim(s) are generic: Claims 1, 15, 24, 29 and 32.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:   Each species requires a different field of search and different search terms and databases because each species from Lists I-IV possesses a distinct element not possessed by the other species as set forth above.  Each compound from Lists I-III possess different structures and requires separate searches.  Each disorder from List IV is distinct and requires a separate search (different pathologies, different treatment protocols etc…).
Applicants must elect a species from Lists I-III for inventions 1-4 List IV for invention 3.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654